DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-3 in the reply filed on 11/22/2021 is acknowledged.
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kandarpa (U.S. Pub. 2012/0232457).
Regarding claim 1, Kandarpa discloses a method for improving renal function of a patient, the method comprising: mechanically occluding an inferior vena cava of the patient downstream of a renal vein ostium, such as to form an upstream region and a downstream region of the inferior vena cava (e.g. ¶¶ 68-71); and mechanically pumping blood through the inferior vena cava from the upstream region to a discharge location in 
Regarding claim 2, Kandarpa further discloses wherein mechanically pumping blood comprises placing a catheter-based pump within the patient's inferior vena cava (e.g. ¶¶ 3, 36 and 75).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandarpa as applied to claims 1-2 above, and further in view of Rodefeld et al. (U.S. Pub. 2011/0257462 hereinafter “Rodefeld”).
Regarding claim 3, Kandarpa discloses an occlusion catheter and pump system to occlude the vena cava and provide pumping from the upstream vena cava to the inferior vena cava.  However, Kandarpa fails to disclose a pump that is placed within the vena cava.  However, Rodefeld teaches a similar occlusion and pump combination that occludes the vein and then pumps the blood using an inline implantable pump as set forth in Paragraphs 33 and 103 to provide pumping of the blood and preventing backflow around the pump in a small compact system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kandarpa, with an implantable catheter based pump as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REX R HOLMES/Primary Examiner, Art Unit 3792